ORDER

PER CURIAM.
Movant appeals dismissal of his Rule 24.035 motion. On September 16,1993, mov-ant was sentenced on the charge of sale of a controlled substance, § 195.211 RSMo Cum.Supp.1992, to serve a term of eighteen years imprisonment. After serving part of the sentence with the Missouri Department of Corrections, the court placed movant on probation. The court revoked the probation on December 8, 1994. On February 16, 1995, movant filed a pro se Rule 24.035 motion. Accordingly, the pro se motion was untimely. Rule 24.035(b). Dismissal of the late filed motion was mandatory. “The time limitations contained in Rules 24-035 and 29.15 are valid and mandatory.” Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). The dismissal is affirmed.